                                                                     JS-6
1    LOUIS R. DUMONT
         ldumont@crdlaw.com
2    JOHNNY RUNDELL
         jrundell@crdlaw.com
3    JOHN J. STUMREITER (58415)
         jstumreiter@crdlaw.com
4    CARPENTER, ROTHANS & DUMONT
     500 South Grand Avenue, 19th Floor
5    Los Angeles, California 90071
     Tel.: (213) 228-0400
6    Fax: (213) 228-0401
7
     Attorneys for Defendant SANTA
8    MONICA COMMUNITY COLLEGE
     DISTRICT (sued as Santa Monica
9    College District)
10
11                        UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13   CHING CHIN CHEN,                    Case No.: 2:18-cv-07403-SJO-E
14               Plaintiff,
                                         JUDGMENT OF DISMISSAL
15         vs.
16   SANTA MONICA COLLEGE
     DISTRICT,
17
                 Defendant.
18
19
20         The Court having made and entered its Order Granting Defendant’s Motion
21   to Dismiss Second Amended Complaint (Dkt. 56), it is therefore ORDERED,
22   ADJUDGED AND DECREED:
23         1.    Such Second Amended Complaint and the Action are dismissed, and
24   the case has been closed.
25   Dated: ____________
            September 16, 2019           _________________________________
26                                       United States District Judge

27
28
                                          1
                                 JUDGMENT OF DISMISSAL
